Title: From George Washington to Brigadier General William Maxwell, 17 September 1777
From: Washington, George
To: Maxwell, William



Sir
Yellow Springs [Pa.] 17th Septr 1777

Upon examining the State of our Ammunition I find it so generally hurt by the Rain that we are not in Condition to make a stand against the Enemy—I have therefore thought best to move up towards Warwick Furnace in order to obtain a Supply from the other side Schuylkill & have given orders accordingly Genl Greene[’s] Division remains here & Genl Wayne’s between this & Warwick untill the Baggage can be got off—I would have you remain where you are untill that part of the Baggage & stores at the Valley can be got away, which I wish to be effected as expeditiously as possible, & then Join us at Warwick by the shortest Route Genl Potter had best remain with you.
should you want Horses for the Removal of the Baggage—you will be under the necessity of Pressing them.
As I dont wish you to remain a Moment longer than is necessary for covering the Baggage you will take care to be inform’d of it as soon as it happens by sendg an Officer for that purpose. I am &c.

G.W.

